





2
EXECUTION COPY


|US-DOCS\106370045.2||
AMENDMENT NO. 1 TO CREDIT AGREEMENT


This Amendment No. 1 to Credit Agreement, dated as of March 8, 2019 (this
“Amendment”) is among HealthEquity, Inc., a Delaware corporation (the
“Borrower”), the financial institutions listed on the signature pages hereof as
Lenders, and JPMorgan Chase Bank, N.A., as Administrative Agent (in such
capacity, the “Administrative Agent”). Capitalized terms not otherwise defined
herein having the definitions provided therefor in the Credit Agreement
referenced below.


WHEREAS, the Borrower, the financial institutions from time to time party
thereto as Lenders, and the Administrative Agent are parties to that certain
Credit Agreement, dated as of September 30, 2015 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”);


WHEREAS, the Borrower has requested that the Lenders and the Administrative
Agent agree to certain amendments to the Credit Agreement; and
WHEREAS, the Borrower, the Lenders party hereto and the Administrative Agent
have so agreed on the terms and conditions set forth herein;
NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties hereto agree as follows:
1.Amendment to the Credit Agreement. Subject to the satisfaction of the
conditions precedent set forth in Section 2 below, Section 6.04(p) of the Credit
Agreement is hereby amended to delete the amount “$25,000,000” set forth therein
and to replace it with the amount “$65,000,000”.
2.Conditions of Effectiveness. The effectiveness of this Amendment is subject to
the conditions precedent that:
(a)the Administrative Agent shall have received counterparts to this Amendment
duly executed by the Borrower, the Required Lenders and the Administrative
Agent; and
(b)the Administrative Agent shall have received payment of the Administrative
Agent’s and its Affiliates’ expenses (including reasonable fees and expenses of
counsel for the Administrative Agent) in connection with this Amendment and the
other Loan Documents.
3.Representations and Warranties of the Borrower. The Borrower hereby represents
and warrants as follows:
(a)This Amendment and the Credit Agreement as amended hereby constitute legal,
valid and binding obligations of the Borrower and are enforceable against the
Borrower in accordance with their terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.
(b)As of the date hereof, after giving effect to the terms of this Amendment,
(i) no Default or Event of Default has occurred and is continuing and (ii) the
representations and warranties of the Borrower set forth in the Credit Agreement
are true and correct in all material respects (provided that any representation
and warranty that is qualified by Material Adverse Effect or other materiality
qualifier is true and correct in all respects), except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct in all material respects (provided that any
representation and warranty that is qualified by Material Adverse Effect or
other materiality qualifier is true and correct in all respects) as of such
earlier date.
4.Reference to and Effect on the Credit Agreement.
(a)Upon the effectiveness hereof, each reference to the Credit Agreement in the
Credit Agreement or any other Loan Document shall mean and be a reference to the
Credit Agreement as amended hereby.
(b)Except as amended hereby, each Loan Document (including, without limitation,
the Security Agreement) and all other documents, instruments and agreements
executed and/or delivered in connection therewith





--------------------------------------------------------------------------------





shall remain in full force and effect and are hereby ratified and confirmed.
(c)Except with respect to the subject matter hereof, the execution, delivery and
effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of the Administrative Agent or the Lenders, nor constitute a
waiver of any provision of the Credit Agreement, the Loan Documents or any other
documents, instruments and agreements executed and/or delivered in connection
therewith.
(d)This Amendment is a “Loan Document” under (and as defined in) the Credit
Agreement.
5.Governing Law. This Amendment shall be construed in accordance with and
governed by the law of the State of New York.
6.Headings. Section headings in this Amendment are included herein for
convenience of reference only are not part of this Amendment and shall not
affect the construction of, or be taken into consideration in interpreting, this
Amendment.
7.Counterparts. This Amendment may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. Delivery of an executed counterpart of a signature page of this
Amendment by telecopy, e-mailed .pdf or any other electronic means that
reproduces an image of the actual executed signature page shall be effective as
delivery of a manually executed counterpart of this Amendment.
[Signature Pages Follow]
Signature Page to Amendment No. 1 to Credit Agreement
HealthEquity, Inc.


IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first above written.
HEALTHEQUITY, INC.
By:             
Name:
Title:


Signature Page to Amendment No. 1 to Credit Agreement
HealthEquity, Inc.


JPMORGAN CHASE BANK, N.A., individually as a Lender and as Administrative Agent
By:_______________________________________
Name:
Title:


Signature Page to Amendment No. 1 to Credit Agreement
HealthEquity, Inc.


WELLS FARGO BANK, N.A., as a Lender
By:_______________________________________
Name:
Title:


SUNTRUST BANK, as a Lender
By:_______________________________________
Name:
Title:





